Per Curiam.
Affirmed. See Bank of Am., N.A. v. Ribaudo , 199 So.3d 407, 409 (Fla. 4th DCA 2016) (holding that the court's "clear errors" in failing to consider relevant factors before striking a witness and failing to consider the Kozel factors before dismissing a complaint as discovery sanctions could not be reviewed on appeal in light of sanctioned party's failure to "raise either of these issues at the hearing on the motion to dismiss or by subsequently filing a motion for rehearing or reconsideration").
Gross, Damoorgian and Ciklin, JJ., concur.